DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment filed January 27, 2022.
In view of the Amendment, the rejection of claims 7-26 under 35 USC 112, as set forth in the Office Action dated 10/28/2021, is withdrawn.
Claims 1-23 are amended.
Claims 27-29 are added.
Claims 1-29 are pending.

Terminal Disclaimer
The terminal disclaimer filed on January 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9,717,917; 9,833,629; 9,839,788; 9,498,635; 9,539,432; 9,889,308; and 10,695,571 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the nonstatutory double patenting rejections set forth in the Office Action dated 10/28/2021 are overcome.

Allowable Subject Matter
Claims 1-29 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based on the accepted Terminal Disclaimer, Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s arguments convincing in light of amendments to all independent claims. The prior art of record fails to teach or reasonably suggest, with the context of the other claimed elements, the concept of an implantable-external system with an external system including a passive electrical circuit and one driver circuit configured to drive the passive electrical circuit where the passive electrical circuit contains at least two external system coils and the one driver circuit is configured to simultaneously drive each of the at least two external system coils.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792